  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES ARTHUR STOKES III,               )
                                       )
       Plaintiff,                      )
                                       )          CIVIL ACTION NO.
       v.                              )            2:18cv50-MHT
                                       )                (WO)
SANTANDER CONSUMER USA,                )
                                       )
       Defendant.                      )

                                  OPINION

       Plaintiff filed this lawsuit, in forma pauperis,

asserting a variety of federal and state claims arising

out of (1) a loan that he contends defendant should

have discharged, (2) defendant’s failure to respond to

certain      document     requests         from   plaintiff,     and     (3)

defendant’s debt-collection efforts.                    This lawsuit is

now    before     the    court    on   the      recommendation     of    the

United States Magistrate Judge that plaintiff’s federal

claims      be   dismissed   as    frivolous       or   for    failure    to

state a claim upon which relief may be granted, and

that     the     court    decline          to   exercise      supplemental

jurisdiction over plaintiff’s state claims.                     There are
no   objections    to    the   recommendation.       After    an

independent and de novo review of the record, the court

concludes   that   the   magistrate   judge’s    recommendation

should be adopted.

     An appropriate judgment will be entered.

     DONE, this the 15th day of July, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
